04/24/2020



                                                                                Case Number: DA 18-0432


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      No. DA 18-0432

STATE OF MONTANA,

              Plaintiff and Appellee,


v.

WILLIAM DARRALL MILLER,

              Defendant and Appellant


                                          ORDER



       Upon consideration of Appellant’s motion for extension of time, and good

cause appearing,

       IT IS HEREBY ORDERED that Appellant is granted an extension of time to

and including May 29, 2020, within which to prepare, file, and serve Appellant’s

reply brief on appeal.




                                                                    Electronically signed by:
Motion for Extension of Time with Affidavit in Support                 Bowen  Page     1
                                                                               Greenwood
                                                                   Clerk of the Supreme Court
                                                                          April 24 2020